Case 1:19-cv-00340-JJM-PAS Document 12 Filed 07/17/19 Page 1 of 3 PageID #: 49




                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF RHODE ISLAND

STEVEN PALANGE,                                :
Pro Se Plaintiff,                              :
                                               :
VS.                                            :           C.A. NO. 1:19-cv-00340-JJM-PAS
                                               :
MICHAEL B. FORTE in his official capacity      :
only as Chief Judge of the Rhode Island Family :
Court,                                         :
Defendant.                                     :



                    DEFENDANT’S MOTION TO STAY DISCOVERY

       Now comes the Defendant, Michael B. Forte in his official capacity only as Chief Judge of

the Rhode Island Family Court (“Defendant”), and hereby moves to stay discovery in this civil

action by pro se Plaintiff Steven Palange (“Plaintiff”) until resolution of his pending Motion to

Dismiss. ECF 11.

       Before Defendant’s response to the Complaint was due, Plaintiff filed four subpoenas to

various Rhode Island Family Court personnel: Chief Judge Michael B. Forte, Judge Sandra Lanni,

Clerk Ronald Pirolli, and Chief of Staff Ronald Pagliarini. All four subpoenas request voluminous

documents by August 1, 2019. For example, the subpoena to Chief Judge Forte requests the

following:

       “Any and all records that relate to Steven Palange, County Clerk Ronald Pirolli,
       Judge Sandra Lanni, Ad Litem Lois Iannone, Attorney Richard Updegrove.”

Clearly, responding to this broad-brush request will be time consuming and costly.

       It also may be for naught; on July 16, 2019, Defendant filed his Motion to Dismiss which,

if granted, would dispose of Plaintiff’s case entirely. This Court has broad discretion to stay

discovery pending resolution of a motion to dismiss. See Landis v. North Am. Co., 299 U.S. 248,
Case 1:19-cv-00340-JJM-PAS Document 12 Filed 07/17/19 Page 2 of 3 PageID #: 50




254 (1936); see also Microfinancial, Inc. v. Premier Holidays Intern., Inc., 385 F.3d 72, 77 (1st

Cir. 2004) (“[F]ederal courts possess the inherent power to stay proceedings for prudential

reasons.”) (citations omitted). Indeed, numerous federal courts have found it appropriate to briefly

stay discovery pending the resolution of an already-filed dispositive motion. See, e.g., Kolley v.

Adult Protective Servs., 725 F.3d 581, 587 (6th Cir. 2013) (holding that a plaintiff is not entitled

to discovery prior to the court ruling on a motion to dismiss for failure to state a claim); see also

Woods v. City of Chicago, 234 F.3d 979, 990-91 (7th Cir. 2000) (holding that the district court

did not abuse its discretion in ruling on a police officer’s motion for summary judgment before

granting the plaintiff leave to depose the victim and arresting officers); Petrus v. Bowen, 833 F.2d

581, 583 (5th Cir. 1987) (holding that “[a] trial court has broad discretion and inherent power to

stay discovery until preliminary questions that may dispose of the case are determined”).

        Further, Plaintiff’s subpoenas are contradicted by Rule 26(d)(1), which provides that:

        “A party may not seek discovery from any source before the parties have conferred
        as required by Rule 26(f), except in a proceeding exempted from initial disclosure
        under Rule 26(a)(1)(B), or when authorized by these rules, by stipulation, or by
        court order.”

Fed. R. Civ. P. 26(d)(1). Moreover, under the Local Rules, “if in lieu of an answer, a motion is

filed that, if granted would dispose of the entire case, the time for the parties’ [Rule 26(f)]

conference may be deferred until not later than 14 days after such answer or pleading is thereafter

filed.” DRI LR Cv 26(a).

        Here, the parties have not conferred, nor is it necessary for the parties to confer at this stage

of litigation. Contrary to Rule 26(d), Plaintiff served the subpoenas before the parties conferred

under Rule 26(f). In fact, Plaintiff served the subpoenas before the undersigned counsel even

entered his appearance. Additionally, the pending Motion to Dismiss, ECF 11, if granted, would

dispose of Plaintiff’s case entirely.
Case 1:19-cv-00340-JJM-PAS Document 12 Filed 07/17/19 Page 3 of 3 PageID #: 51




       In sum, substantial prejudice would result from allowing Plaintiff to conduct discovery

before a ruling on Defendant’s Motion to Dismiss. This is particularly so given the broad scope of

the subpoenas issued. Moreover, Plaintiff’s discovery attempts run afoul of the Federal Rules of

Civil Procedure and the corresponding Local Rules. Accordingly, Defendant respectfully requests

that his Motion to Stay Discovery be granted.



                                             Respectfully submitted,

                                             DEFENDANT,

                                             By:

                                             PETER F. NERONHA
                                             ATTORNEY GENERAL

                                             /s/ Sean Lyness
                                             Sean Lyness, Bar No. 9481
                                             Justin J. Sullivan, Bar No. 9770
                                             Special Assistant Attorneys General
                                             150 South Main Street
                                             Providence, RI 02903
                                             Tel: (401) 274-4400, Extension 2481 / 2007
                                             Fax: (401) 222-3016
                                             SLyness@riag.ri.gov / jjsullivan@riag.ri.gov




                                CERTIFICATE OF SERVICE

I hereby certify that I filed the within document via the ECF filing system and that a copy is
available for viewing and downloading. I have also caused a copy to be sent via U.S. First Class
mail to the following on this 17th day of July, 2019:

Steven Palange
10 Grandeville Court
Apartment #934
Wakefield, Rhode Island 02879
                                             /s/ Dylan Gaddes
